EXHIBIT 10.1
DIEBOLD, INCORPORATED
1991 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AS AMENDED AND RESTATED AS OF APRIL 13, 2009)
     1. Purpose. The purpose of the 1991 Equity and Performance Incentive Plan
(As Amended and Restated as of April 13, 2009) (this “Plan”) is to attract and
retain directors, officers and key employees for Diebold, Incorporated (the
“Corporation”) and its Subsidiaries and to provide to such persons incentives
and rewards for superior performance.
     2. Definitions. As used in this Plan,
     “Annual Meeting” means the annual meeting of shareholders of the
Corporation.
     “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.
     “Board” means the Board of Directors of the Corporation and, to the extent
of any delegation by the Board to a committee (or subcommittee thereof) pursuant
to Section 17 of this Plan, such committee (or subcommittee thereof).
     “Change in Control” shall have the meaning provided in Section 12 of this
Plan.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Common Shares” means shares of common stock, $1.25 par value per share, of
the Corporation or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.
     “Covered Employee” means a Participant who is, or is determined by the
Board to be likely to become, a “covered employee” within the meaning of Section
162(m) of the Code (or any successor provision).
     “Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights, Performance Shares or Performance Units or a
grant or sale of Restricted Shares or Deferred Shares shall become effective
(which date shall not be earlier than the date on which the Board takes action
with respect thereto) and shall also include the date on which a grant of Option
Rights to a Non-Employee Director becomes effective pursuant to Section 9 of
this Plan.
     “Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.
     “Deferred Shares” means an award made pursuant to Section 7 of this Plan of
the right to receive Common Shares at the end of a specified Deferral Period.
     “Designated Subsidiary” means a Subsidiary that is (i) not a corporation or
(ii) a corporation in which at the time the Corporation owns or controls,
directly or indirectly, less than 80 percent of the total combined voting power
represented by all classes of stock issued by such corporation.
     “Detrimental Activity” means:
(i) Engaging in any activity, as an employee, principal, agent or consultant for
another entity, and in a capacity, that directly competes with the Corporation
or any Subsidiary in any actual product, service, or business activity (or in
any product, service, or business activity which was under active development
while the Participant was employed by the Corporation if such development is
being actively pursued by the Corporation during the one-year period following
the termination of Participant’s employment by the Corporation or a Subsidiary)
for which the Participant has had any direct responsibility and direct
involvement during the last two years of his or her employment with the
Corporation or a Subsidiary, in any territory in which the Corporation or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service or engages in such business activity.

 



--------------------------------------------------------------------------------



 



(ii) Soliciting any employee of the Corporation or a Subsidiary to terminate his
or her employment with the Corporation or a Subsidiary.
(iii) The disclosure to anyone outside the Corporation or a Subsidiary, or the
use in other than the Corporation or a Subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
and its Subsidiaries, acquired by the Participant during his or her employment
with the Corporation or its Subsidiaries or while acting as a consultant for the
Corporation or its Subsidiaries thereafter.
(iv) The failure or refusal to disclose promptly and to assign to the
Corporation upon request all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Corporation and any Subsidiary, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any
Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Corporation or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.
(v) Activity that results in Termination for Cause. For purposes of this
Section, “Termination for Cause” shall mean a termination:
(A) due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or
(B) due to an act of dishonesty on the part of the Participant constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary
     “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Board which sets forth
the terms and conditions of the Option Rights, Appreciation Rights, Performance
Units, Performance Shares, Restricted Shares, Deferred Shares or other awards.
An Evidence of Award may be in an electronic medium, may be limited to a
notation on the books and records of the Corporation and, with the approval of
the Committee, need not be signed by a representative of the Corporation or a
Participant.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
     “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.
     “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Option Rights, Appreciation Rights, Restricted Shares and dividend
credits pursuant to this Plan. Management Objectives may be described in terms
of Corporation-wide objectives or objectives that are related to the performance
of the individual Participant or of the Subsidiary, division, department, region
or function within the Corporation or Subsidiary in which the Participant is
employed. The Management Objectives may be made relative to the performance of
other corporations. The Management Objectives applicable to any award to a
Covered Employee shall be based on specified levels of or growth in one or more
of the following criteria:

  1.   earnings;     2.   earnings per share (earnings per share will be
calculated without regard to any change in accounting standards that may be
required by the Financial Accounting Standards Board after the goal is
established);     3.   share price;     4.   total shareholder return;

 



--------------------------------------------------------------------------------



 



  5.   return on invested capital, equity, or assets;     6.   operating
earnings;     7.   sales growth;     8.   productivity improvement;

     If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Corporation, or the manner in
which it conducts its business, or other events or circumstances render the
Management Objectives unsuitable, the Board may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Board deems appropriate and equitable, except in the
case of a Covered Employee where such action would result in the loss of the
otherwise available exemption under Section 162(m) of the Code. In such case,
the Board shall not make any modification of the Management Objectives or
minimum acceptable level of achievement.
     “Market Value per Share” means, as of any particular date, the fair market
value of the Common Shares as determined by the Board.
     “Non-Employee Director” means a Director of the Corporation who is not an
employee of the Corporation or any Subsidiary.
     “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
     “Option Price” means the purchase price payable on exercise of an Option
Right.
     “Option Right” means the right to purchase Common Shares upon exercise of
an option granted pursuant to Section 4 or Section 9 of this Plan.
     “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time an officer, or other key
employee of the Corporation or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and shall also include each Non-Employee Director who receives an
award of Option Rights pursuant to Section 9 of this Plan; provided, however,
that for purposes of Sections 4, 5, 7 and 8 of this Plan, Participant shall not
include such Non-Employee Director.
     “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
     “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.
     “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 8 of this Plan.
     “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers referred to in such Section 6 has
expired.
     “Restricted Stock Unit” means a bookkeeping entry reflecting an award of
Deferred Shares.
     “Rule l6b-3” means Rule 16b-3 of the Securities and Exchange Commission (or
any successor rule to the same effect) as in effect from time to time.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 



--------------------------------------------------------------------------------



 



     “Spread” means the excess of the Market Value per Share of the Common
Shares on the date when an Appreciation Right is exercised, or on the date when
Option Rights are surrendered in payment of the Option Price of other Option
Rights, over the Option Price provided for in the related Option Right.
     “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Corporation except that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which at the time
the Corporation owns or controls, directly or indirectly, more than 50 percent
of the total combined voting power represented by all classes of stock issued by
such corporation.
     “Termination for Cause” means a termination:
(i) due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or
(ii) due to an act of dishonesty on the part of the Participant constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary.
     “Voting Shares” means at any time, the then-outstanding securities entitled
to vote generally in the election of directors of the Corporation.
     3. Shares Available Under the Plan.
     (a) Subject to adjustment as provided in Section 11 of this Plan, the
number of Common Shares that may be issued or transferred (i) upon the exercise
of Option Rights or Appreciation Rights, (ii) as Restricted Shares and released
from substantial risks of forfeiture thereof, (iii) as Deferred Shares, (iv) in
payment of Performance Shares or Performance Units that have been earned, (v) as
awards to Non-Employee Directors or (vi) in payment of dividend equivalents paid
with respect to awards made under the Plan shall not exceed in the aggregate
13,265,313 shares (3,265,313 of which were approved in 1991; 3,000,000 of which
were approved in 1997, 3,000,000 of which were approved in 2001 and 4,000,000 of
which were approved in 2009) plus any shares relating to awards that expire or
are forfeited or cancelled. Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing. Upon the payment of any
Option Price by the transfer to the Corporation of Common Shares or upon
satisfaction of any withholding amount by means of transfer or relinquishment of
Common Shares, there shall be deemed to have been issued or transferred under
this Plan only the net number of Common Shares actually issued or transferred by
the Corporation.
     (b) Notwithstanding anything in this Section 3, or elsewhere in this Plan,
to the contrary, the aggregate number of Common Shares actually issued or
transferred by the Corporation upon the exercise of Incentive Stock Options
shall not exceed 13,265,313 shares. Further, no Participant shall be granted
Option Rights for more than 200,000 Common Shares during any calendar year,
subject to adjustments as provided in Section 11 of this Plan.
     (c) Upon payment in cash of the benefit provided by any award granted under
this Plan, any shares that were covered by that award shall again be available
for issue or transfer hereunder.
     (d) Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any calendar year receive more than 200,000
Appreciation Rights, subject to adjustments as provided in Section 11 of this
plan.
     (e) Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any calendar year receive more than 200,000
Restricted Shares or 200,000 Deferred Shares, subject to adjustments as provided
in Section 11 of this Plan.

 



--------------------------------------------------------------------------------



 



     (f) Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any calendar year receive an award of Performance
Shares or Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $3,000,000.
     4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
     (a) Each grant shall specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this plan.
     (b) Each grant shall specify an Option Price per share, which shall not be
less than 100 percent of the Market Value per Share on the Date of Grant.
     (c) Each grant shall specify whether the Option Price shall be payable
(i) in cash or by check acceptable to the Corporation, (ii) by the actual or
constructive transfer to the Corporation of nonforfeitable, unrestricted Common
Shares owned by the Optionee (or other consideration authorized pursuant to
subsection (d) below) having a value at the time of exercise equal to the total
Option Price, or (iii) by a combination of such methods of payment.
     (d) The Board may determine, at or after the Date of Grant, that payment of
the Option Price of any option (other than an Incentive Stock Option) may also
be made in whole or in part in the form of Restricted Shares or other Common
Shares that are forfeitable or subject to restrictions on transfer, Deferred
Shares, Performance Shares (based, in each case, on the Market Value per Share
on the date of exercise), other Option Rights (based on the Spread on the date
of exercise) or Performance Units. Unless otherwise determined by the Board at
or after the Date of Grant, whenever any Option Price is paid in whole or in
part by means of any of the forms of consideration specified in this paragraph,
the Common Shares received upon the exercise of the Option Rights shall be
subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent of (i) the number of shares or Performance Shares, (ii) the Spread of any
unexercisable portion of Option Rights, or (iii) the stated value of Performance
Units surrendered.
     (e) Any grant may provide for deferred payment of the Option Price from the
proceeds of sale through a bank or broker on a date satisfactory to the
Corporation of some or all of the shares to which such exercise relates.
     (f) Successive grants may be made to the same Participant whether or not
any Option Rights previously granted to such Participant remain unexercised.
     (g) Each grant shall specify the period or periods of continuous service by
the Optionee with the Corporation or any Subsidiary which is necessary before
the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights in the event of a Change
in Control or other similar transaction or event.
     (h) Any grant of Option Rights may specify Management Objectives that must
be achieved as a condition to the exercise of such rights.
     (i) Option Rights granted under this Plan may be (i) options, including,
without limitation, Incentive Stock Options that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.
     (j) The Board may, at or after the Date of Grant of any Option Rights
(other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or deferred or contingent basis.
     (k) The exercise of an Option Right shall result in the cancellation on a
share-for-share basis of any related Appreciation Right authorized under
Section 5 of this Plan.
     (l) No Option Right shall be exercisable more than 10 years from the Date
of Grant.

 



--------------------------------------------------------------------------------



 



     (m) Each grant of Option Rights shall be evidenced by an Evidence of Award,
which shall contain such terms and provisions, consistent with this Plan, as the
Board may approve.
     5. Appreciation Rights. The Board may also authorize the granting to any
Optionee of Appreciation Rights in respect of Option Rights granted hereunder at
any time prior to the exercise or termination of such related Option Rights;
provided, however, that an Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. An Appreciation Right shall be a right of the Optionee, exercisable by
surrender of the related Option Right, to receive from the Corporation an amount
determined by the Board, which shall be expressed as a percentage of the Spread
(not exceeding 100 percent) at the time of exercise. Each such grant may utilize
any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:
     (a) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Corporation in cash, in Common Shares or
in any combination thereof and may either grant to the Optionee or retain in the
Board the right to elect among those alternatives.
     (b) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.
     (c) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods and shall provide that no Appreciation Right may be
exercised except at a time when the related Option Right is also exercisable and
at a time when the Spread is positive.
     (d) Any grant may specify that such Appreciation Right may be exercised
only in the event of a Change in Control or other similar transaction or event.
     (e) Each grant of Appreciation Rights shall be evidenced by an Evidence of
Award that shall describe such Appreciation Rights, identify the related Option
Rights, state that such Appreciation Rights are subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan, as the Board may approve.
     (f) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such rights.
     6. Restricted Shares. The Board may also authorize the grant or sale to
Participants of Restricted Shares. Each such grant or sale may utilize any or
all of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:
     (a) Each such grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
     (b) Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than Market Value
per Share at the Date of Grant.
     (c) Each such grant or sale shall provide that the Restricted Shares
covered by such grant or sale shall be subject, except (if the Board shall so
determine) in the event of a Change in Control or other similar transaction or
event, for a period of not less than 3 years to be determined by the Board at
the Date of Grant, to a “substantial risk of forfeiture” within the meaning of
Section 83 of the Code.
     (d) Each such grant or sale shall provide that during the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

 



--------------------------------------------------------------------------------



 



     (e) Any grant of Restricted Shares may specify Management Objectives which,
if achieved, will result in termination or early termination of the restrictions
applicable to such shares and each grant may specify in respect of such
specified Management Objectives, a minimum acceptable level of achievement and
shall set forth a formula for determining the number of Restricted Shares on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.
     (f) Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.
     (g) Each grant or sale of Restricted Shares shall be evidenced by an
Evidence of Award that shall contain such terms and provisions, consistent with
this Plan, as the Board may approve. Unless otherwise directed by the Board, all
certificates representing Restricted Shares shall be held in custody by the
Corporation until all restrictions thereon shall have lapsed, together with a
stock power executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares.
     7. Deferred Shares. The Board may also authorize the granting or sale of
Deferred Shares to Participants. Each such grant or sale may utilize any or all
of the authorizations, and shall be subject to all of the requirements contained
in the following provisions:
     (a) Each such grant or sale shall constitute the agreement by the
Corporation to deliver Common Shares to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions during the Deferral Period as the Board may specify.
     (b) Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
     (c) Each such grant or sale shall be subject, except (if the Board shall so
determine) in the event of a Change in Control or other similar transaction or
event, to a Deferral Period of not less than 3 years, as determined by the Board
at the Date of Grant.
     (d) During the Deferral Period, the Participant shall have no right to
transfer any rights under his or her award and shall have no rights of ownership
in the Deferred Shares and shall have no right to vote them, but the Board may,
at or after the Date of Grant, authorize the payment of dividend equivalents on
such Shares on either a current or deferred or contingent basis, either in cash
or in additional Common Shares.
     (e) Each grant or sale of Deferred Shares shall be evidenced by an Evidence
of Award containing such terms and provisions, consistent with this Plan, as the
Board may approve.
     8. Performance Shares and Performance Units. The Board may also authorize
the granting of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management Objectives.
Each such grant may utilize any or all of the authorizations, and shall be
subject to all of the requirements, contained in the following provisions:
     (a) Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment shall be made in the case of a Covered
Employee.
     (b) The Performance Period with respect to each Performance Share or
Performance Unit shall be such period of time (not less than 1 year, except in
the event of a Change in Control or other similar transaction or event, if the
Board shall so determine) commencing with the Date of Grant (as shall be
determined by the Board at the time of grant).
     (c) Any grant of Performance Shares or Performance Units shall specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such

 



--------------------------------------------------------------------------------



 



specified Management Objectives a minimum acceptable level of achievement and
shall set forth a formula for determining the number of Performance Shares or
Performance Units that will be earned if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives. The grant of Performance Shares or Performance Units shall specify
that, before the Performance Shares or Performance Units shall be earned and
paid, the Board must certify that the Management Objectives have been satisfied.
     (d) Each grant shall specify a minimum acceptable level of achievement in
respect of the specified Management Objectives below which no payment will be
made and shall set forth a formula for determining the amount of payment to be
made if performance is at or above such minimum but short of full achievement of
the Management Objectives.
     (e) Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units which have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Corporation in cash,
in Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.
     (f) Any grant of Performance Shares may specify that the amount payable
with respect thereto may not exceed a maximum specified by the Board at the Date
of Grant. Any grant of Performance Units may specify that the amount payable or
the number of Common Shares issued with respect thereto may not exceed maximums
specified by the Board at the Date of Grant.
     (g) The Board may, at or after the Date of Grant of Performance Shares,
provide for the payment of dividend equivalents to the holder thereof on either
a current or deferred or contingent basis, either in cash or in additional
Common Shares.
     (h) Each grant of Performance Shares or Performance Units shall be
evidenced by an Evidence of Award containing such other terms and provisions,
consistent with this Plan, as the Board may approve.
     9. Awards to Non-Employee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of options to purchase Common Shares and may also
authorize the grant or sale of Restricted Shares and Deferred Shares to
Non-Employee Directors.
     (a) Each grant of Option Rights awarded pursuant to this Section 9 shall be
evidenced by an agreement in such form as shall be approved by the Board, and
shall be subject to the following additional terms and conditions:
(i) Each grant shall specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.
(ii) Each grant shall specify an Option Price per share, which shall not be less
than 100 percent of the Market Value per Share on the Date of Grant.
(iii) Each such Option Right shall become exercisable to the extent of
one-fourth of the number of shares covered thereby 1 year after the Date of
Grant and to the extent of an additional one-fourth of such shares after each of
the next 3 successive years thereafter. Such Option Rights shall become
exercisable in full immediately in the event of a Change in Control. Each such
Option Right granted under the Plan shall expire 5 years from the Date of Grant
and shall be subject to earlier termination as hereinafter provided.
Notwithstanding the foregoing, the Board may provide that Option Rights granted
after October 9, 2001 shall expire not more than 10 years from the Date of
Grant.
(iv) In the event of the termination of service on the Board by the holder of
any such Option Rights, other than by reason of disability or death as set forth
in paragraph (d) hereof, the then outstanding Option Rights of such holder may
be exercised only to the extent that they were exercisable on the date of such
termination and shall expire 90 days after such termination, or on their stated
expiration date, whichever occurs first; provided, however, that any Option
Rights may provide that a Director who has completed a specified period of
service

 



--------------------------------------------------------------------------------



 



on the Board or attained a specified age will be entitled to exercise any such
Option Rights immediately in full at any time after any such termination until
their stated expiration date.
(v) In the event of the death or disability of the holder of any such Option
Rights, each of the then outstanding Option Rights of such holder may be
exercised at any time within one year after such death or disability, but in no
event after the expiration date of the term of such Option Rights.
(vi) If a Non-Employee Director subsequently becomes an employee of the
Corporation or a Subsidiary while remaining a member of the Board, any Option
Rights held under the Plan by such individual at the time of such commencement
of employment shall not be affected thereby.
(vii) Option Rights may be exercised by a Non-Employee Director only upon
payment to the Corporation in full of the Option Price of the Common Shares to
be delivered. Such payment shall be made in cash or in Common Shares previously
owned by the Optionee for more than six months, or in a combination of cash and
such Common Shares.
(viii) Common Shares acquired upon the exercise of these Option Rights may not
be transferred for 1 year except in the case of the Director’s death, disability
or other termination of service as a Director.
     (b) Each grant or sale of Restricted Shares pursuant to this Section 9
shall be upon terms and conditions consistent with Section 6 of this Plan.
     (c) Each grant or sale of Deferred Shares pursuant to this Section 9 shall
be upon terms and conditions consistent with Section 7 of this Plan.
     10. Transferability.
     (a) Except as otherwise determined by the Board, no Option Right,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by an Optionee other than by will or the laws of descent and
distribution, except (in the case of a Participant who is not a Director or
officer of the Corporation) to a fully revocable trust of which the Optionee is
treated as the owner for federal income tax purposes. Except as otherwise
determined by the Board, Option Rights and Appreciation Rights shall be
exercisable during the Optionee’s lifetime only by him or her or by his or her
guardian or legal representative. Notwithstanding the foregoing, the Board in
its sole discretion may provide for transferability of particular awards under
this Plan so long as such provisions will not disqualify the exemption for other
awards under Rule 16b-3.
     (b) The Board may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Corporation upon
the exercise of Option Rights or Appreciation Rights, upon the termination of
the Deferral Period applicable to Deferred Shares or upon payment under any
grant of Performance Shares or Performance Units or (ii) no longer subject to
the substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, shall be subject to further restrictions on transfer.
     11. Adjustments. The Board shall make or provide for such adjustments in
the numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Deferred Shares, and Performance Shares granted hereunder, in the prices
per share applicable to such Option Rights and Appreciation Rights and in the
kind of shares covered thereby, as the Board, in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. The Board may also make or provide for such
adjustments in the numbers of shares specified in Section 3 of this Plan and in
the number of shares to be granted pursuant to Section 9 of

 



--------------------------------------------------------------------------------



 



this Plan as the Board in its sole discretion, exercised in good faith, may
determine is appropriate to reflect any transaction or event described in this
Section 11.
     12. Change in Control. For purposes of this Plan, a “Change in Control”
shall mean if at any time any of the following events shall have occurred:
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either:
(A) the then-outstanding shares of common stock of the Corporation (the
“Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (“Voting Stock”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (1) any acquisition directly from the Corporation, (2) any
acquisition by the Corporation, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any Subsidiary
of the Corporation, or (4) any acquisition by any Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 1(b); or
(ii) Individuals who, as of the date hereof, constitute the Board cease for any
reason (other than death or disability) to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Corporation in which such person is named as a
nominee for director, without objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or
(iv) Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.
     13. Fractional Shares. The Corporation shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Board may provide for the
elimination of fractions or for the settlement of fractions in cash.

 



--------------------------------------------------------------------------------



 



     14. Withholding Taxes. To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Corporation for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the realization of
such benefit that the Participant or such other person make arrangements
satisfactory to the Corporation for payment of the balance of such taxes
required to be withheld, which arrangements (in the discretion of the Board) may
include relinquishment of a portion of such benefit. Participants shall also
make such arrangements as the Corporation may require for the payment of any
withholding tax obligations that may arise in connection with the disposition of
shares acquired upon the exercise of Option Rights. In no event, however, shall
the Corporation accept Common Shares for payment of taxes in excess of required
tax withholding rates, with respect to any grant made on or after July 1, 2000,
except that, in the discretion of the Board, a Participant or such other person
may surrender Common Shares owned for more than 6 months to satisfy any tax
obligations resulting from any such transaction.
     15. Participation by Employees of Designated Subsidiaries. As a condition
to the effectiveness of any grant or award to be made hereunder to a Participant
who is an employee of a Designated Subsidiary, whether or not such Participant
is also employed by the Corporation or another Subsidiary, the Board may require
such Designated Subsidiary to agree to transfer to such employee (when, as and
if provided for under this Plan and any applicable agreement entered into with
any such employee pursuant to this Plan) the Common Shares that would otherwise
be delivered by the Corporation, upon receipt by such Designated Subsidiary of
any consideration then otherwise payable by such Participant to the Corporation.
Any such award shall be evidenced by an agreement between the Participant and
the Designated Subsidiary, in lieu of the Corporation, on terms consistent with
this Plan and approved by the Board and such Designated Subsidiary. All such
Common Shares so delivered by or to a Designated Subsidiary shall be treated as
if they had been delivered by or to the Corporation for purposes of Section 3 of
this Plan, and all references to the Corporation in this Plan shall be deemed to
refer to such Designated Subsidiary, except for purposes of the definition of
“Board” and except in other cases where the context otherwise requires.
     16. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Corporation or any Subsidiary outside of the United States of America as
the Board may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Board may approve such
supplements to or amendments, restatements or alternative versions of this Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Corporation may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, shall
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Corporation.
     17. Administration of the Plan.
     (a) This Plan shall be administered by the Board, which may from time to
time delegate all or any part of its authority under this Plan to a committee of
the Board (or subcommittee thereof), consisting of not less than three
Non-Employee Directors appointed by the Board of Directors, each of whom shall
be a “Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code. A majority of the
committee (or subcommittee thereof) shall constitute a quorum, and the action of
the members of the committee (or subcommittee thereof) present at any meeting at
which a quorum is present, or acts unanimously approved in writing, shall be the
acts of the committee (or subcommittee thereof).
     (b) The interpretation and construction by the Board of any provision of
this Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Shares or Performance Units and any determination by the Board
pursuant to any provision of this Plan or of any such agreement, notification or
document shall be final and conclusive. No member of the Board shall be liable
for any such action or determination made in good faith.
     18. Corporation’s Rights Upon Occurrence of Detrimental Activity. Any
Evidence of Award may provide that if a Participant, either during employment by
the Corporation or a Subsidiary or within a specified period after

 



--------------------------------------------------------------------------------



 



termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, forthwith upon notice of such finding, the Participant
shall:
     (a) Return to the Corporation, in exchange for payment by the Corporation
of any amount actually paid therefor by the Participant, all shares of Common
Shares that the Participant has not disposed of that were offered pursuant to
this Plan within a specified period prior to the date of the commencement of
such Detrimental Activity, and
     (b) With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the Corporation in cash the difference between:
     (i) Any amount actually paid therefor by the Participant pursuant to this
Plan, and
     (ii) The Market Value per Share of the Common Shares on the date of such
acquisition.
To the extent that such amounts are not paid to the Corporation, the Corporation
may set off the amounts so payable to it against any amounts (but only to the
extent that such amount would not be considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Code) that may be owing
from time to time by the Corporation or a Subsidiary to the Participant, whether
as wages, deferred compensation or vacation pay or in the form of any other
benefit or for any other reason.
     19. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Plan and any grants made hereunder comply with the
provisions of Section 409A of the Code. This Plan and any grants made hereunder
shall be administered in a manner consistent with this intent
     20. Governing Law. The Plan and all awards granted and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.
     21. Amendments, Etc.
     (a) The Board may at any time and from time to time amend the Plan in whole
or in part; provided, however, that any amendment which must be approved by the
shareholders of the Corporation in order to comply with applicable law or the
rules of any national securities exchange upon which the Common Shares are
traded or quoted shall not be effective unless and until such approval has been
obtained. Presentation of the Plan or any amendment thereof for shareholder
approval shall not be construed to limit the Corporation’s authority to offer
similar or dissimilar benefits in plans that do not require shareholder
approval.
     (b) Except with respect to Option Rights and Appreciation Rights, the Board
may permit Participants to elect to defer the issuance of Common Shares or the
settlement of awards in cash under the Plan pursuant to such rules, procedures
or programs as it may establish for purposes of this Plan and which are intended
to comply with the requirements of Section 409A of the Code. The Board also may
provide that deferred settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.
     (c) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Corporation or a Subsidiary to the Participant.
     (d) If permitted by Section 409A of the Code and except in the case of a
Covered Employee where such action would result in the loss of an otherwise
available exemption under Section 162(m) of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of hardship or other special circumstances, of a Participant who holds
an Option Right or Appreciation Right not immediately exercisable in full, or
any Restricted Shares as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Deferred Shares as
to which the Deferral Period has not been completed, or any Performance Shares
or Performance Units which have not been fully earned, or who holds Common
Shares subject to any transfer restriction imposed pursuant to Section 10(b) of
this Plan, the Board may, in its sole discretion, accelerate the time at which
such Option Right or Appreciation Right may be exercised or the

 



--------------------------------------------------------------------------------



 



time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Deferral Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or the time when such transfer restriction will terminate
or may waive any other limitation or requirement under any such award.
     (e) Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Option Rights or the base price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an exercise price or base price, as applicable, that is
less than the exercise price of the original Option Right or base price of the
original Appreciation Right, as applicable, without shareholder approval.
     (f) This Plan shall not confer upon any Participant any right with respect
to continuance of employment or other service with the Corporation or any
Subsidiary, nor shall it interfere in any way with any right the Corporation or
any Subsidiary would otherwise have to terminate such Participant’s employment
or other service at any time. Prior to exercise of any Option Right, and prior
to exercise, payment or delivery pursuant to any other award, the Participant
may be required, at the Corporation’s request, to certify in a manner reasonably
acceptable to the Corporation that the Participant has not engaged in, and has
no present intention to engage in the future in, any Detrimental Activity.
     (g) To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision shall be null and void with respect to such Option
Right. Such provision, however, shall remain in effect for other Option Rights
and there shall be no further effect on any provision of this Plan.
     22. Termination. No grant shall be made under this Plan more than 10 years
after March 4, 2009, subject to approval by the shareholders of the Corporation
at the 2009 Annual Meeting of Shareholders, but all grants made on or prior to
such date shall continue in effect thereafter subject to the terms thereof and
of this Plan.

 